         Case 1:18-cv-02649-CKK Document 27 Filed 02/21/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

JAMES R. MORIARTY, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
v.                                        )     Case No. 1:18-cv-02649-CKK
                                          )
THE HASHEMITE KINGDOM OF JORDAN, )
et al.                                    )
                                          )
            Defendants.                   )
                                          )
______________________________________________________________________________

                              PLAINTIFFS’ STATUS REPORT

       Pursuant to the Court’s Minute Order dated October 21, 2019, Plaintiffs provide the

following Status Report updating the Court on Plaintiffs’ service of process on Defendant Ma’arek

Al-Tawayha a/k/a Abu Tayeh.

       On July 3, 2019, this Court issued Letters Rogatory to the Hashemite Kingdom of Jordan

to assist in service of process on Defendant Abu Tayeh. Plaintiffs subsequently had the Letters

Rogatory translated into the Arabic language as one of the requirements to perfect the Letters

Rogatory packet prior to transmitting these materials to the U.S. Department of State. Plaintiffs

have transmitted the Letters Rogatory packet to the U.S. Department of State, and undersigned

counsel has been informed by Jared Hess, an Attorney Advisor with the U.S. Department of State’s

Bureau of Consular Affairs, Overseas Citizen Services, Office of Legal Affairs, that the Letters

Rogatory were delivered via diplomatic channels to Jordan in early-September 2019.

       To date, Plaintiffs have not received any notification regarding whether service has been

perfected on the Defendant. Undersigned counsel has submitted requests in writing for status on

the service of process via Letters Rogatory to the State Department’s preferred method of
          Case 1:18-cv-02649-CKK Document 27 Filed 02/21/20 Page 2 of 2



communication—through e-mails to CA-OCS-LettersRogatory@state.gov—however, there has

been no response to undersigned counsel’s inquiries to the State Department.

       As the Court is aware, service of process pursuant to Letters Rogatory issued to a foreign

country can be an extremely time-consuming and cumbersome process. Plaintiffs are prepared to

provide another Status Report to the Court by May 21, 2020. If, however, service is completed

before that date, Plaintiffs shall file a Status Report informing the Court within ten days of

notification that service has been completed in addition to filing an Affidavit of Service to allow

this case to proceed at that point.

       Should the Court have additional questions regarding this Status Report, Plaintiffs are

prepared to either provide such information in writing or appear before the Court for a status

conference to address any concerns the Court might have.

Dated: February 21, 2020                             Respectfully submitted,

                                                     MOTLEY RICE LLC

                                                     /S/ John M. Eubanks________________
                                                     Robert T. Haefele (D.C. Bar No. 1007583)
                                                     John M. Eubanks (admitted pro hac vice)
                                                     28 Bridgeside Boulevard
                                                     Mount Pleasant, South Carolina 29464
                                                     (843) 216-9000
                                                     RHaefele@motleyrice.com
                                                     JEubanks@motleyrice.com

                                                     Attorneys for Plaintiffs




                                                2
